DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 recites in lines 2-3: “the first marking corresponding to a wire diameter length”, which appears to be redundant typo. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aigner et al. (US 20180015890, hereinafter referred to as “Aigner”). 
Regarding claim 1, Aigner discloses a wire holder device (Fig. 1, wiring arrangement, cable/wiring harness, [0037]) for securing a plurality of wires (Fig. 1, wires 2) with at least one wire tie having a width ([0027] cable tie), the wire holder device (100) comprising an elongated base (Fig. 5, first or second connecting seconds 15, 16) comprising a plurality of framed base sections (Fig. 5, portion of 15 contacting first shell element 3, 3’) and a plurality of unframed base sections (Fig. 5, portion of 15 toward receiving space 7); a plurality of wire holder members (Fig. 5, sets of 3, 4, 9 and 3’, 4’, 9’) disposed upon and framing at least one section of the elongated base (Fig. 5, 3/4/9 and 3’/4’/9’ disposed and framing one section of 15/16), wherein each of the wire holder members (Fig. 4,  holding part 1) comprises a first generally squarish frame (Fig. 4,  holding part 1 of wire holder 100 square-shaped), the first generally squarish frame comprising a first edge, a second edge, a third edge, and a fourth edge (Fig. 4 and [0043], shell elements 3 and 4 combined have 4 corner edges); a first wire channel section disposed generally along a midline of the first edge (Fig. 4, portion of first receiving chamber 10 with large wire labeled as 2, 2a in upper left corner); a second wire channel section disposed generally along a midline of the second edge (Fig. 4, portion of first receiving chamber 10 with a large wire (unlabeled) in lower left corner); a third wire channel section disposed generally along a midline of the third edge (Fig. 4, portion of first receiving chamber 11 with a small wire labeled near 4 in upper right corner); and, a fourth wire channel section disposed generally along a midline of the fourth edge (Fig. 4, portion of first receiving chamber 11 with a small wire near 3 in lower right corner).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigner et al. (US 20180015890, hereinafter referred to as “Aigner”.
Regarding claim 2, Aigner fails to disclose wherein a length of the elongated base is between five and seven inches, and regarding claim 3, Aigner fails to disclose wherein a length of the elongated base is substantially six inches, however, referring to MPEP 2144.04, a change in size would be an obvious matter of design choice so as to configure the length of the elongated base to five, six or seven inches. In addition, there is no prohibition according to teachings of Aigner to configure the elongated base to any particular suitable length. As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Aigner to have length of the elongated base (first or second connecting seconds 15, 16) to be between five and seven inches, as recited in claim 2, as well as configuring length of the elongated base (15, 16) to be substantially six inches as claimed in claim 3, based on design choice and product needs.

Claim(s) 4-7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigner (US 20180015890, hereinafter referred to as “Aigner” in view of Blakeley et al. (US 20140131528, hereinafter referred to as “Blakeley”).
Regarding claim 4, Aigner discloses a wire holder device for securing a plurality of wires (Fig. 1, wiring arrangement, cable/wiring harness, [0037]) with at least one wire tie having a width ([0027] cable tie), the wire holder device (100) comprising Page 16 of 24MUHR-2-002Nan elongated base (Fig. 5, first or second connecting seconds 15, 16) comprising a first framed base section (Fig. 5, portion of 15 contacting first shell element 3), a first unframed base section (Fig. 5, portion of 15 toward receiving space 7), and a second framed base section (Fig. 5, portion of 15 contacting first shell element 3’); a first wire holder member (Fig. 5, set of 3, 4, 9, forming holding part 1), disposed upon the elongated base (15), comprising a first generally squarish frame (Fig. 4, holding part 1 of wire holder 100 appears to be square-shaped), the first generally squarish frame comprising a first edge, a second edge, a third edge, and a fourth edge (Fig. 4 and [0043], shell elements 3 and 4 combined have 4 corner edges); a first wire channel section disposed generally along the midline of the first edge; a second wire channel section disposed generally along the midline of the second edge; a third wire channel section disposed generally along the midline of the third edge; a fourth wire channel section disposed generally along the midline of the fourth edge (Fig. 4, portion of first receiving chamber 10 with the large wire labeled as 2, 2a in upper left corner (first wire channel section); portion of first receiving chamber 10 with a large wire (unlabeled) in lower left corner (second wire channel section); portion of first receiving chamber 11 with a small wire labeled near 4 in upper right corner (third wire channel section); portion of first receiving chamber 11 with a small wire near 3 in lower right corner (fourth wire channel section); midlines of corner edges are located at the exact corner locations, respectively); a second wire holder member (Fig. 5, set of 3’, 4’, 9’, forming holding part 1), disposed upon the elongated base (15, 16) and adjacent to the first wire holder member (Fig. 5, 3/4/9 are adjacent to 3’/4’/9’), comprising a second generally squarish frame (Fig. 4 and [0043]), the second generally squarish frame comprising a first edge, a second edge, a third edge, and a fourth edge (Fig. 4 and [0043], similar to shell elements 3 and 4, likewise, shell elements 3’ and 4’ combined have 4 corner edges); a horizontal distance between the first wire holder member and the second wire holder member being sized to receive the width of the at least one wire tie (Fig. 5, set of 3, 4, 9, forming holding part 1 and set of 3’, 4’, 9’, forming holding part 1 should be distanced enough to receive wire tie); a first wire channel section disposed generally along a midline of the first edge;  Page 17 of 24MUHR-2-002Na second wire channel section disposed generally along a midline of the second edge; a third wire channel section disposed generally along a midline of the third edge; and, a fourth wire channel section disposed generally along a midline of the fourth edge (Fig. 4, portion of first receiving chamber 10 with a large wire labeled as 2, 2a in upper left corner (first wire channel section); portion of first receiving chamber 10 with a large wire (unlabeled) in lower left corner (second wire channel section); portion of first receiving chamber 11 with a small wire labeled near 4 in upper right corner (third wire channel section), portion of first receiving chamber 11 with a small wire near 3 in lower right corner (fourth wire channel section); midlines of corner edges are located at the exact corner locations, respectively));
However, Aigner fails to disclose a wire tie channel comprising the first unframed base section, a first side wall defined by a first face of the first wire holder member, and a second side wall defined by a first face of the second wire holder member;  
However, Aigner modified by Blakeley teaches a wire tie channel comprising the first unframed base section, a first side wall defined by a first face of the first wire holder member, and a second side wall defined by a first face of the second wire holder member (Blakeley: Figs 1, 2, 6, 10, tie-wrap 50 such as cable tie, can be wound around guide channel (wire tie channel), first unframed base section can be harness receiving portion 42, wire harness 20 are wires;  Aigner: first and second side walls can be defined by set of 3, 4, 9 and set of 3’, 4’, 9’, of two individual holding parts 1, each the wire tie channel being sized to receive the at least one wire tie (Blakeley: [0059]); a length of the wire tie channel being greater than a width of the wire tie channel (Blakeley: Fig. 2, guide channel 48 length greater than width thereof); the wire tie channel being substantially perpendicular to the first wire channel section of the first wire holder member and to the first wire channel section of the second wire holder member (by combining two holding parts 1 of Aigner with a wire tie mount of Blakeley, the guide channel 48 of Blakeley is perpendicular to the first receiving chambers 10, 11 of two individual holding parts 1 of Aigner). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Aigner by Blakeley based on the following rationales: a) although Aigner mentions the wrapping of holding part by such as cable tie or the like to achieve greater mechanical stability. However, Aigner provides no details to describe such cable-tie adoption. As a result, it would be logical to be motivated to adopt teachings for the cable tie mount for cable harness from Blakeley, which belongs to analogous art and teaches in details about the structures of a cable-tie mounting device; b) Blakeley expressly describes specific advantages of corresponding cable harness mount (with cable-tie) over conventional cable harness, such as not requiring a direct line of access for tool to tighten fastener in [0077], and [0081] describes advantage of the tie-wrap 50 acting as fastener and simplifying securing mount to the support without any additional attachment means, see also [0094] for details, discussing the tie-wrap 50 perform two functions securing cable harness to 
Regarding claim 5, Aigner discloses further comprising a third wire holder member having a first wire channel section, and a fourth wire holder member having a first wire channel section (Fig. 5, by adding another holding part 1 to existing holding part 1, another set of 3, 4, 9, and another set of 3’, 4’, 9’, forming the another holding part 1, can be the third and fourth wire holder members, having first receiving chambers 10, 11).
Regarding claim 6, Aigner discloses further comprising a fifth wire holder member having a first wire channel section and a sixth wire holder member having a first wire channel section; wherein each of the first wire channel sections collectively define a first wire channel (Fig. 5, by adding another holding part 1 to existing holding parts 1, another set of 3, 4, 9, and another set of 3’, 4’, 9’, forming the another holding part 1, can be the fifth and sixth wire holder members, having first receiving chambers 10, 11, by aligning the three holding parts in a straight line, all of the individual receiving chambers 10, 11 can collectively be considered as one wire channel). 
Regarding claim 7, Aigner fails to disclose further comprising a second wire tie channel disposed between the second wire holder member and the third wire holder member; a third wire tie channel disposed between the third wire holder member and the fourth wire holder member;  Page 18 of 24MUHR-2-002Na fourth wire tie channel disposed between the fourth wire holder member and the fifth wire holder member; and, a fifth wire tie channel disposed between the fifth wire holder member and the sixth wire holder member. 
However, Aigner modified by Blakeley teaches further comprising a second wire tie channel disposed between the second wire holder member and the third wire holder member; a third wire tie channel disposed between the third wire holder member and the fourth wire holder member;  Page 18 of 24MUHR-2-002Na fourth wire tie channel disposed between the fourth wire holder member and the fifth wire holder member; and, a fifth wire tie channel disposed between the fifth wire holder member and the sixth wire holder member (By combining multiple wire tie mounts of Blakeley with the wire tie channel (48) connected directly in series, disposed in between repeated sets of holding parts 1 (wire holder members) of Aigner, above features are met by Aigner modified by Blakeley). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Aigner by Blakeley based on the same rationales as previously discussed for claim 4, thereby omitted herein for brevity. 
Regarding claim 9, Aigner fails to disclose wherein the wire tie channel has a width and is sized so that the width of the wire tie channel is less than 200% of a width of a wire tie.  However, referring to MPEP 2144.04, a change in size would be an obvious matter of design choice to configure width of wire tie channel to various dimensions. As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Aigner to configure width of the wire tie channel based on design choice and product needs.
Regarding claim 15, Aigner discloses a method of using a wire holder device for securing a plurality of wires (Fig. 1, wiring arrangement, cable/wiring harness, [0037]) with at least one wire tie having a width ([0027] cable tie), method comprising providing a wire holder device (100), the wire holder comprising an elongated base (Fig. 5, first or  comprising a first framed base section (Fig. 5, portion of 15 contacting first shell element 3), a first unframed base section (Fig. 5, portion of 15 toward receiving space 7), and a second framed base section (Fig. 5, portion of 15 contacting first shell element 3’); a first wire holder member, disposed upon the elongated base, comprising a first generally squarish frame, the first generally squarish frame comprising a first edge, a second edge, a third edge, and a fourth edge ; a first wire channel section disposed generally along the midline of the first edge; a second wire channel section disposed generally along the midline of the second edge; a third wire channel section disposed generally along the midline of the third edge; a fourth wire channel section disposed generally along the midline of the fourth edge (Fig. 4,  holding part 1 of wire holder 100 appears to be square-shaped; [0043], shell elements 3 and 4 combined have 4 corner edges; portion of first receiving chamber 10 with the large wire labeled as 2, 2a in upper left corner (first wire channel section); portion of first receiving chamber 10 with a large wire (unlabeled) in lower left corner (second wire channel section); portion of first receiving chamber 11 with a small wire labeled near 4 in upper right corner (third wire channel section); portion of first receiving chamber 11 with a small wire near 3 in lower right corner (fourth wire channel section));
a second wire holder member, disposed upon the elongated base and adjacent to the first wire holder member, a second generally squarish frame, the second generally squarish frame comprising a first edge, a second edge, a third edge, and a fourth edge (Fig. 5, set of 3’, 4’, 9’, forming holding part 1, elongated base (15, 16), 3/4/9 are adjacent to 3’/4’/9’, Fig. 4 and [0043] discuss square frame, Fig. 4 and [0043], similar to shell elements 3 and 4, likewise, shell elements 3’ and 4’ combined have 4 corner  a first horizontal distance between the first wire holder member and the second wire holder member; the first horizontal distance being sized to receive the width of the at least one wire tie (Fig. 5, set of 3, 4, 9, forming holding part 1 and set of 3’, 4’, 9’, forming holding part 1 should be distanced enough to receive wire tie); a first wire channel section disposed generally along a midline of the first edge; a second wire channel section disposed generally along a midline of the second edge; a third wire channel section disposed generally along a midline of the third edge; a fourth wire channel section disposed generally along a midline of the fourth edge (Fig. 4,  holding part 1 of wire holder 100 is square-shaped; [0043], shell elements 3 and 4 combined have 4 corner edges; portion of first receiving chamber 10 with the large wire labeled as 2, 2a in upper left corner (first wire channel section); portion of first receiving chamber 10 with a large wire (unlabeled) in lower left corner (second wire channel section); portion of first receiving chamber 11 with a small wire labeled near 4 in upper right corner (third wire channel section); portion of first receiving chamber 11 with a small wire near 3 in lower right corner (fourth wire channel section); midlines of corner edges are located at the exact corner locations, respectively);
However, Aigner fails to disclose a wire tie channel comprising the first unframed base section, a first side wall defined by a first face of the first wire holder member, and a second side wall defined by a first face of the second wire holder member; the wire tie channel being sized to receive the at least one wire tie; a length of the wire tie channel being greater than a width of the wire tie channel; the wire tie channel being substantially perpendicular to the first wire channel section of the first wire holder member and to the first wire channel section of the second wire holder member; 
However, Aigner modified by Blakeley teaches a wire tie channel comprising the first unframed base section, a first side wall defined by a first face of the first wire holder member, and a second side wall defined by a first face of the second wire holder member (Blakeley: Figs 1, 2, 6, 10, tie-wrap 50 such as cable tie, can be wound around guide channel (wire tie channel), first unframed base section can be harness receiving portion 42, wire harness 20 include wires;  Aigner: first and second side walls can be defined by set of 3, 4, 9 and set of 3’, 4’, 9’, of two individual holding parts 1, each shown in Fig. 2, connected in tandem with the cable tie mount of Blakeley located in between); the wire tie channel being sized to receive the at least one wire tie (Blakeley: [0059]); a length of the wire tie channel being greater than a width of the wire tie channel (Blakeley: Fig. 2, guide channel 48 length greater than width thereof); the wire tie channel being substantially perpendicular to the first wire channel section of the first wire holder member and to the first wire channel section of the second wire holder member (combining two holding parts 1 of Aigner with a wire tie mount of Blakeley, the guide channel 48 of Blakeley is perpendicular to the first receiving chambers 10, 11 of two individual holding parts 1 of Aigner); disposing the at least one wire tie into the wire tie channel and onto the first unframed base section (Blakeley: Figs 1, 2, 6, 10, tie-wrap 50 such as cable tie, can be wound around guide channel (wire tie channel)); disposing a portion of the plurality of wires into the first wire channel section of the first wire holder member (Aigner: Fig. 4, first receiving chamber 10; Fig. 5, set of 3, 4, 9, forming holding part 1);Page 22 of 24MIJHR-2-002N (elaiming benefit of MUHR-2-001N and MUHR-2-OO1P)disposing a portion of the plurality of wires into the first wire channel section of the second wire holder member (Aigner, Fig. 4, first receiving chamber 10; Fig. 5, set of 3’, 4’, 9’, forming holding part 1); disposing a portion of the plurality of wires into a first wire channel section of a third wire holder member; disposing a portion of the plurality of wires into the first wire channel section of a fourth wire holder member; and folding the wire tie substantially around the plurality of wires (Aigner: Fig. 5, by adding another holding part 1 to existing holding part 1, another set of 3, 4, 9, and another set of 3’, 4’, 9’, forming the another holding part 1, can be the third and fourth wire holder members, having first receiving chambers 10, 11; [0027] cable tie around wires 2, 2a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Aigner by Blakeley based on the same rationales as previously discussed for claim 4, thereby omitted herein for brevity. 

Claim(s) 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigner (US 20180015890, hereinafter referred to as “Aigner” in view of Blakeley et al. (US 20140131528, hereinafter referred to as “Blakeley”), and further in view of Shavit (US 6238235, hereinafter referred to as “Shavit”). 

Regarding claim 8, Aigner and Blakeley fails to disclose, teach or suggest wherein the first generally squarish frame comprises at least four shoulders; the at least four shoulders being generally rounded; and wherein, the second generally squarish frame comprises at least four shoulders; the at least four shoulders being generally rounded.  

However, Shavit in view of Aigner teaches a wire holder device (Shavit: Fig. 2) wherein the first generally squarish frame (Shavit: Figs 1D and 2, cable organizer 10 is rectangular) comprises at least four shoulders (Shavit: Figs 1D and 2, 4 rounded edge ; the at least four shoulders being generally rounded (Fig. 1D); and wherein, the second generally squarish frame comprises at least four shoulders; the at least four shoulders being generally rounded (by modifying the holding part 1 of wire holder 100 of Aigner to be the shape of cable organizer 10 of Shavit, the second frame would also have same rounded shoulders).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Aigner by Shavit based on the rationale that the particular structure of the cable organizer 10 of Shavit possess benefits for preventing electromagnetic interference causing cross-talk between wires placed in the wire-receiving passages, see col. 4, lines 1-13. As a result, such advantage of Shavit is especially useful in higher frequency telecommunication cable/wire applications (since cross-talk problem increases as frequency of transmitted signal also increases), see col. 1, lines 20-24, and thus can be adapted to modify the wire holder device of Aigner.
Regarding claim 10, Aigner and Blakeley fails to disclose or teach wherein the first wire channel section of the first wire holder member, has a lower volume than the second wire channel section of the first wire holder member; the second wire channel section, of the first wire holder member, has a lower volume than the third wire channel section of the first wire holder member; the third wire channel section, of the first wire holder member, has a lower volume than the fourth wire channel section of the first wire holder member.However, Shavit teaches wherein the first wire channel section of the first wire holder member, has a lower volume than the second wire channel section of the first wire holder member; the second wire channel section, of the first wire holder member, has a lower volume than the third wire channel section of the first wire holder member; the third wire channel section, of the first wire holder member, has a lower volume than the fourth wire channel section of the first wire holder member (Shavit: Figs 1D, 2, 4, wire-receiving passages 18, 20, 22A, 22B, 24 appear to be of at least three sizes/volumes, with 18 appear to be largest, and 22A, 22B being smallest). 

Regarding claim 13, Aigner and Blakeley fails to disclose or teach wherein the first wire channel section has a shape selected from the group consisting of a generally U-shape, a generally V-shape, and a generally trapezoidal shape.  However, Shavit teaches wherein the first wire channel section has a shape selected from the group consisting of a generally U-shape, a generally V-shape, and a generally trapezoidal shape (Shavit: Figs 1D, 2, 4, wire-receiving passages 18, 20, 22A, 22B, 24 appear to be of U-shape). 

Regarding claims 10 and 13, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Aigner by Shavit based on the same rationales as previously discussed for claim 8, thereby omitted herein for brevity. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aigner (US 20180015890, hereinafter referred to as “Aigner” in view of Blakeley et al. (US 20140131528, hereinafter referred to as “Blakeley”), and further in view of Li (CN 204793905, hereinafter referred to as “LI”). 

Regarding claim 14, Aigner fails to disclose having a first marking and a second marking; the first marking corresponding to a wire diameter length of a wire; the first marking corresponding to a wire diameter length.  
However, LI teaches the wire holder device (Fig. 1) having a first marking (Fig. 1, marking of “1”) and a second marking (Fig. 1, marking of “2”); the first marking corresponding to a wire diameter length of a wire; the first marking corresponding to a wire diameter length (due to the reasoning in English translation copy page 1, last 7 lines, and page 2, lines 24-26, explaining about the benefits of having markings to arrange different cables/wires at various positions, it would be obvious to assume that difference in wire diameters would cause difference in electromagnetic behavior). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Aigner by LI based on the rationale in english translation copy of LI in page 1, last 7 lines, and page 2, lines 24-26. The markings/labels of 1-6 in Figs 1 and 3 of LI are important to arrange corresponding wires in accordance to electromagnetic interference minimization, and thus would be motivated to combine with Aigner in certain related applications. 

Allowable Subject Matter
Claim(s) 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Christensen WO 2015058245 A1 discloses a conduit holder assembly with various cable-tie structures.  DeGuevara US 20050189453 discloses a cable organizer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                        
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632